Title: To George Washington from Timothy Pickering, 22 February 1797
From: Pickering, Timothy
To: Washington, George


                        
                            Sir 
                            Feby 22. 1797.
                        
                        I beg leave to inform you, that Major Allen McLane whose merit and fidelity as
                            a military officer are so well known, & who is now marshal of Delaware State, an
                            office of more burden than profit, is desirous of succeeding Mr Stockton in the loan office,
                            in case the latter should be appointed Collector at Wilmington. Major McLane understands
                            that his name is on the list of candidates for the Collectors Office: but he frankly owns Mr
                            Stockton’s superior fitness.
                        I intended to have waited on you to mention it: but have not been able to leave
                            my office. I am most respectfully sir your obt servt
                        
                            T. Pickering
                            
                        
                    